DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to amendment and Argument
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
The response filed on 2/28/22 has been entered. 

Applicant’s arguments filed 2/28/22  have been fully considered but they are not deemed to be persuasive.

Status of Claims
Claims 1, 8, 11-12, 	19-25, 27-29, 36-38, 40-43, 47, 50-51 are pending. Claims 1, 8, 11-12 and 19-25 are under examination in this office action,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11-12, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramjit et al. (US 2014/0303261) in view of Wibaux et al. (US 2016/0228600) and further in view of Capik et al. (US 5,354,597) and Kubo et al. (US 5,827,528).
With regards to instant claim 1 Ramjit teaches and adhesive composition (see abstract) comprising a rubber component comprising styrene isoprene styrene (SIS) from 15-25% (which is within the claimed range as required by instant claim 1 and claim 12, see 0071) and a tackifier (see 0031 which is about 20%, see 0079) wherein the tackifier is ARKON P115, as required by instant claims 1 and 16, see 0065-0066)an oil (see0069, as required by instant claim 1) at least one oil, wherein the oil is a mineral oil is from 22-44% (as required by instant claims 1, 19, see 0063 and claim 21)wherein the composition further comprises an absorbent i.e., a carboxymethyl cellulose (see 0062, as required by instant claims1 and 8 from 5-25%, see 0082 as required by instant claims) and further comprises an active agent(as required by instant claim 10, see 0070).  With regards to instant claims 21-25, these are properties that are inherent  to the composition comprising at least one rubber component, one tackifier, one oil  as stated in the MPEP 2112.01"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990),  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not".  With regards to the limitation “wherein the adhesive exhibits a soft like constituency (see 0026, 0105, as required by instant claim 1).  
 Additionally, Ramjit teaches the inclusion of a liquid rubber from isopropene (see 0030 as required by instant claim 20).
 	However fails to teach the active is chlorhexidine gluconate as required by instant claim 11 and does not per se teach the ratios as recited by instant claim 1, nonetheless teaches the tackifier is 21.16 (i.e., 20% see table ) which is within the required 7-33%) and the rubber component is from 15-25 % also within the recited ratio, the amount of oil recited is 22-44% is also within the cited ratio, therefore the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s)
Wibaux teaches an adhesive comprising chlorhexidine salt, wherein the salt is a gluconate (see claims 1 and 4) and the absorbent carboxymethyl cellulose at 2-40% (see claim19).  
Capik teaches a skin adhesive tapes (see Examples 1-32) comprising hydrogenated takifying agent (see col. 4, lines 47+), mineral oil (see col. 5, lines 65+) a rubber component such as SIS, (see Example 1, as required by instant claim 12), wherein microfibers can be incorporated (see col. 5, lines 12+), antioxidant (see col. 5, lines 5+).
Kubo teaches medical adhesive comprising at least 15% SIS (see col. 4, lines 5+) absorbing agent carboxymethyl cellulose (see col. 5, lines 30+) a tackifier i.e., a hydrogenated hydrocarbon resin (see col. 5, lines 20+), mineral oil for treating wound (see col. 3, lines 50+).
It would have been obvious to one of ordinary skill in the art to expand the teachings of Ramjit to  include an active agent chlorhexidine gluconate taught by Wibaux and specifically having the tackifier selected from hydrogenated hydrocarbon, with mineral oil with a reasonable expectation of success because Ramjit teaches their rubber based skin adhesive may include various active agents on the adhesive to treat wounds wherein the active agent is an antimicrobial agent.  Therefore, one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a) and additionally one would be motivated to substitute one antimicrobial for another with the expectation it will lead to success since it is an antimicrobial agent and will perform as required on the adhesive because one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 	Applicant argues the amounts taught by Ramjit fails to show about 7%-33%.that the objective of the present application is to provide a rubber-based skin adhesive, which exhibits a soft, gel-like consistency and desired breathability, and which is repositionable on skin. The rubber-based skin adhesive as claimed includes 7% to 33% of at least one rubber and further argues that silica is required by Ramjit and the combination of the cited reference is not obvious. 
  
In response Applicant’s argument is found not persuasive because Ramjit , although the composition comprises silica, he does teach having a silica free composition as acknowledged by Applicant and teaches the amount of the rubber component . One of ordinary skill in the art would be motivated to modify the reference and use the range that will give a soft gel-like consistency to achieve the same advantage or result discovered by Applicant because the tackifier and the rubber components are known to be used in the prior art as adhesives. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144). Ramjit specifically teach the active agents in the respective concentrations even though there is an overlap which is within the purview of the skilled artisan to adjust and make a formulation with different ratios. Without the showing of the criticality of the ranges, it is within the purview of the skilled artisan. The motivation to bring in Wibaux who teaches an adhesive with, chlorhexidine salt, wherein the salt is a gluconate (see claims 1 and 4) and the absorbent carboxymethyl cellulose at 2-40% (see claim19) for the same purpose.  

No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        06/2/22